Citation Nr: 0904270	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  04-35 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
on a presumptive basis.

2.  Entitlement to service connection for diabetes mellitus 
secondary to hypertension with arteriosclerosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel




INTRODUCTION

The Veteran had active military service from August 1956 to 
September 1975. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which denied entitlement to service connection 
for diabetes mellitus.  

In his April 2001 claim of entitlement to service connection 
for diabetes mellitus the Veteran contended that his current 
diabetes mellitus is due to Agent Orange exposure while 
serving in Vietnam.  Subsequently, the Veteran has contended 
that his diabetes goes hand and hand with his service 
connected hypertension disability.  In a January 2005 
supplemental statement of the case (SSOC), the RO noted that 
the Veteran is claiming that his diabetes is secondary to his 
hypertension, but that there is no evidence that his diabetes 
is caused by hypertension.  Therefore, given the confused 
posture of the Veteran's claim, the issues have been 
bifurcated to better comport to the evidence of record.  

Additionally, the Board notes that the Veteran was previously 
denied entitlement to service connection for diabetes 
mellitus in October 1981 and December 1993 rating decisions 
on the basis that the Veteran's service medical records 
(SMRs) were negative for complaint, treatment, or diagnosis 
of diabetes during service, and because the Veteran did not 
submit new and material evidence to reopen his claim, 
respectively.  The Veteran did not appeal these decisions; so 
they became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 20.302, 
20.1103 (2008).  However, because the Veteran's claim of 
entitlement to service connection for diabetes mellitus was 
not previously adjudicated on a secondary basis or 
presumptive basis pursuant to 38 C.F.R. § 3.309 (e) (2008) 
(which was not in effect at the time of the RO's last 
previous denial in December 1993), the Board finds that the 
Veteran need not submit new and material evidence to reopen 
his claim of entitlement to service connection for diabetes 
mellitus on a presumptive service connection basis or as 
secondary to hypertension with arteriosclerosis.  See 38 
C.F.R. § 3.160 (d); see also Spencer v. Brown, 4 Vet. App. 
283, 288-89 (1993) (noting that when a new provision of law 
or regulation creates a new basis of entitlement to benefits, 
as through liberalization of the requirements for entitlement 
to a benefit, an applicant's claim of entitlement under such 
law or regulation is a claim separate and distinct from a 
claim previously and finally denied prior to the liberalizing 
law or regulation.)

The issue of entitlement to service connection for diabetes 
mellitus secondary to hypertension with arteriosclerosis is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the Veteran had conditions of service that involved duty or 
visitation in the Republic of Vietnam. 


CONCLUSION OF LAW

Diabetes mellitus was not presumptively incurred in or 
aggravated by service.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 
5103A (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in May 2001, and post-adjudication notice by 
letter dated in May 2004.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 18 
Vet. App. 112 (2004), requesting the claimant to provide 
evidence in his possession that pertains to the claims.  

While the notification did not advise the Veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection is denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

A medical examination was not provided regarding the etiology 
of the claimed diabetes mellitus disability on a presumptive 
basis.  VA's duty to assist doctrine does not require that 
the Veteran be afforded a medical examination in regard to 
this issue because it could not be relevant to the issue of 
whether the Veteran is entitled to the presumption of 
exposure to herbicides for purposes of 38 C.F.R. §§ 3.102, 
3.307, 3.309.  See, McLendon v. Nicholson, 20 Vet. App. 79, 
82-83  (2006); Charles v. Principi, 16 Vet. App. 370 (2002); 
38 C.F.R. § 3.159 (c).  

VA has obtained service treatment records (STRs) and assisted 
the Veteran in obtaining evidence.  All known and available 
records relevant to the issue on appeal have been obtained 
and associated with the Veteran's claim file; and the Veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The Veteran seeks service connection for diabetes mellitus.  
He claims that he was exposed to Agent Orange while he 
handled other service persons clothing during service in his 
ship's laundry.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307 (2008).  "Service in 
the Republic of Vietnam" includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  See 38 C.F.R. §§ 3.307(a)(6)(iii) (2008).  

The VA General Counsel has held the regulatory definition 
(which permits certain personnel not actually stationed 
within the borders of the Republic of Vietnam to be 
considered to have served in that Republic) requires that an 
individual actually have been present within the boundaries 
of the Republic.  See VAOPGCPREC 27-97. Specifically, the 
General Counsel has concluded that to establish qualifying 
"service in Vietnam" a veteran must demonstrate actual duty 
or visitation in the Republic of Vietnam.  Service on a deep 
water naval vessel in waters off the shore of the Republic of 
Vietnam, without proof of actual duty or visitation in the 
Republic of Vietnam, does not constitute service in the 
Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A) 
(establishing that the term "Vietnam era" means the period 
beginning on February 28, 1961 and ending on May 7, 1975 in 
the case of a veteran who served in the Republic of Vietnam 
during that period).  See VAOPGCPREC 27-97; see also Haas v. 
Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 
U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, Type 2 diabetes (also known 
as Type II diabetes mellitus or adult-onset diabetes) shall 
be service-connected, even though there is no record of such 
disease during service.  38 C.F.R. § 3.309(e).  The diseases 
listed at 38 C.F.R. § 3.309(e), including Type II diabetes 
mellitus, shall have become manifest to a degree of 10 
percent or more at any time after service.  38 C.F.R. § 
3.307(a)(6)(ii).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record shows the Veteran presently has diabetes mellitus.  
A private medical treatment report dated in April 1999 notes 
that the Veteran has a pertinent history and findings of 
diabetes mellitus, type 2.  A VA treatment report dated in 
December 2000 notes that the Veteran has diabetes.  There are 
also numerous uninterpreted private blood sugar testing 
reports dated in June 2004.  
The Veteran's personnel records show that he was awarded the 
Vietnam Service Medal (VSM) and a Naval Unit Commendation for 
service during the period of February 1966 to November 1971.  
The VSM was awarded to all members of the armed forces who 
served in Vietnam and contiguous waters and airspace between 
July 3, 1965 and March 28, 1973.  To qualify for award of the 
VSM an individual had to meet one of the following 
qualifications: (1) Be attached to or regularly serve for 1 
or more days with an organization participating in or 
directly supporting military operations. (2) Be attached to 
or regularly serve for 1 or more days aboard a Naval vessel 
directly supporting military operations. (3) Actually 
participate as a crewmember in one or more aerial flights 
into airspace above Vietnam and contiguous waters directly 
supporting military operations. (4) Serve on temporary duty 
for 30 consecutive days or 60 nonconsecutive days in Vietnam 
or contiguous areas, except that time limit may be waived for 
personnel participating in actual combat operations.

However, evidence of record, including the Veteran's 
personnel records, does not demonstrate that the Veteran had 
actual duty or visitation in the Republic of Vietnam at any 
time during service.  The Veteran himself contends only that 
he served in the laundry of his ship, and does not contend 
that he visited the territory of the Republic of Vietnam.  
Without evidence that the Veteran was ever present in the 
Republic of Vietnam or that he ever came closer to Vietnam 
than offshore in a deep-water vessel, exposure to Agent 
Orange cannot be presumed, and the provisions of 38 C.F.R. §§ 
3.307(a)(6)(iii) and 3.309(e) do not pertain to this appeal 
despite his contentions of being exposed to herbicides while 
serving in the laundry of his ship.  See also McCartt v. 
West, 12 Vet. App. 164, 168 (1999) (both service in the 
Republic of Vietnam and diagnosis of one of the listed 
diseases pursuant to 38 C.F.R. § 3.309(e) are required to 
establish entitlement to the presumption of exposure to 
herbicide agent in service).

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection for 
diabetes mellitus on a presumptive service connection basis 
is not warranted.  Gilbert v. Derwinski, 1 Vet App. at 57-58; 
38 U.S.C.A. § 5107 (b), 38 C.F.R. § 3.102. 

ORDER

Entitlement to service connection for diabetes mellitus on a 
presumptive basis is denied.


REMAND

The Veteran seeks service connection for diabetes mellitus 
secondary to hypertension with arteriosclerosis.  

Service connection may be granted for a disability which is 
proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection requires evidence of a connection to a service- 
connected disability.  See Reiber v. Brown, 7 Vet. App. 513 
(1995).  Secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

The record demonstrates that the Veteran currently has 
diabetes mellitus and that the Veteran is service-connected 
for hypertension with arteriosclerosis, rated as 30 percent 
disabling.  

Diabetes mellitus may be associated with, or aggravated by, 
the Veteran's service-connected hypertension with 
arteriosclerosis.  However, there is insufficient medical 
evidence for the Board to decide the claim and a VA medical 
examination must be provided.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); see also U.S.C.A. § 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (c) (2008).

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA medical 
examination to address the etiology of his 
diabetes mellitus.  The examiner is to 
provide an opinion as to whether it is at 
least as likely as not that the Veteran's 
diabetes mellitus was caused, or 
aggravated beyond the normal progress of 
the disease, by the Veteran's service-
connected hypertension with 
arteriosclerosis.  

The claim folder must be made available to 
the examiner for review in conjunction 
with the examination.  A detailed 
rationale for all medical opinions must be 
provided.

2.  Thereafter, any additional development 
deemed appropriate should be accomplished.  
The claim should then be re-adjudicated.  
If the claim remains denied, issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


